Citation Nr: 1131508	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-33 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.   

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service with the United States Air Force from June 1979 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which reopened a claim for PTSD but denied service connection for the benefit on the merits, and declined to reopen a previously denied claim of service connection for depression. 

The issues have been recharacterized to better reflect the Veteran's allegations and the evidence of record.  Further, the Veteran is not competent to distinguish between diagnoses, and so a claim for one psychiatric disorder is considered a claim for all diagnosed mental health conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for an acquired psychiatric disorder, claimed as PTSD and depression.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues have been characterized to reflect this.

In May 2011 a Board hearing was held at the RO before the undersigned; the transcript is of record. 

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2003 rating decision, the RO denied service connection for depression on the basis that no nexus to service was shown; the decision became final in June 2004.

2.  In an unappealed September 2003 rating decision, the RO denied service connection for PTSD on the bases that there was no verified stressor shown nor was there a diagnosis of the condition; the decision became final in September 2004.

3.  Evidence received since the June 2003 and September 2003 rating decisions was not previously considered by agency decision makers, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence having been received, the criteria to reopen the previously denied claim for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The RO denied service connection for depression in June 2003, finding there was no diagnosis or treatment for depression in service and no nexus between the Veteran's current depression and service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d) (2010). 

The RO denied service connection for PTSD in September 2003, finding there was no description of an in service stressor, and, as the Veteran failed to report for a VA examination, no current diagnosis.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d) (2010). 

In June 2007 the Veteran filed a claim to reopen the claims for service connection for PTSD and depression.  As discussed above, the issue has been recharacterized into one issue, service connection for an acquired psychiatric disorder, to reflect the Veteran's allegations and the evidence of record. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the RO decisions includes the Veteran's report of an in service stressor, military sexual trauma, and evidence that the Veteran has been diagnosed with PTSD.  There is also evidence that the Veteran is being treated for depression.   

This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, specifically evidence of an in service stressor and diagnosed conditions.  The information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  38 U.S.C.A. § 5108.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection of an acquired psychiatric disorder is granted.


REMAND

Remand is required for compliance with VA's duty to assist the appellant in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service records reflect that in November 1979 the Veteran had been counseled on alcohol abuse and in December 1979 a psychiatric evaluation was done.  Based on reported marital problems, a diagnosis of transient situation disturbance and adjustment reaction to adult life was made. 

The Veteran testified that during service in 1980 she hosted a party at her home on base and was sexually assaulted by one of the guests who had stayed behind to help her clean. 

Service treatment records show that in February 1980 the Veteran was confirmed to be pregnant and that she reported having an abortion shortly thereafter. 

The Veteran's performance report for the period June 1979 to March 1980 noted her quality and quantity of work to be very good.  However, the performance report from April 1 through May 30, 1980, shows the Veteran was found to perform at the minimum acceptable level and it was noted that she had problems in the conduct of her family life and poor conduct during off duty hours.  In May 1980 she was placed on the control roster.  In August 1980 the Veteran was sent to an alcohol treatment center at Scott Air Force Base for approximately one month.  In January 1981 she received an article 15 for drunk driving.  In February 1981 the Veteran was discharged, in part due to misuse of alcohol. 

Based on the evidence of record, the Board finds that the Veteran had an in service stressor, military sexual assault, in 1980.  38 C.F.R. § 3.304(f).

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining the possibility of a nexus is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is evidence of an in service stressor and current diagnoses of PTSD and depression; however, the question of a nexus between the two has not been sufficiently addressed.  Therefore a VA examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner should identify all current psychiatric diagnoses, and should opine as to whether any such diagnosis is related to (caused or aggravated by) military service, to include military sexual trauma in early 1980.  Consideration of escalated alcohol abuse in service as a means of self-medication and it's relation to the miliary sexual trauma should also be discussed. 

A full and complete rationale for all opinions expressed is required. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a SSOC and provide the Veteran and her representative the appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   


The Veteran is advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


